DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, the prior art of record fails to teach or suggest a light projection device comprised of, in part, a plurality of convex lenses arranged in the same number as the plurality of light emission portions, which focus light when the light is irradiated from the plurality of light emission portions…; wherein the plurality of convex lenses is disposed side by side in a predetermined direction at intervals so that the light which is transmitted through and focused by the plurality of convex lenses in a stationary state comes close, the plurality of convex lenses is disposed so that a size of a focusing width of the light in the direction in which the plurality of light emission portions is disposed side by side is equal to or smaller than a size of the intervals between the plurality of light emission portions adjacent to each other in a position in which the light is incident to the mirror portion or the projection lens. Claims 2-3 and 6-13 and 15-16 are allowed due to their dependency upon claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875